Pillai v Pillai (2017 NY Slip Op 06471)





Pillai v Pillai


2017 NY Slip Op 06471


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2015-08900 
 (Index No. 20446/01)

[*1]Bala Hari Pillai, appellant,
vKathleen Pillai, respondent.


Charles E. Holster III, Mineola, NY, for appellant.
Kenneth Cooperstein, Centerport, NY, for respondent.

DECISION & ORDER
Appeal by the plaintiff from an order of the Supreme Court, Suffolk County (Marlene L. Budd, J.), dated June 10, 2015. The order, insofar as appealed from, denied that branch of the plaintiff's cross motion which was for leave to renew his prior motion, inter alia, to direct the defendant to transfer her interest in the former marital residence to him.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the plaintiff's cross motion which was for leave to renew his prior motion since the plaintiff failed to identify any new or additional facts which would change the prior determination (see Matter of Richardson v Thompson, 144 AD3d 924, 925; Seidman v Industrial Recycling Props., Inc., 143 AD3d 970, 971; Cioffi v S.M. Foods, Inc., 142 AD3d 526, 530).
The parties' remaining contentions are either without merit or not properly before this Court.
BALKIN, J.P., AUSTIN, ROMAN and LASALLE, JJ., concur.

2015-08900 		DECISION & ORDER ON MOTION
Bala Hari Pillai, appellant,
v Kathleen Pillai, respondent.
(Index No. 20446/01)

Cross motion by the defendant, inter alia, to dismiss the appeal on the ground, among [*2]others, that the order appealed from, in effect, denies reargument. By decision and order on motion of this Court dated May 24, 2016, that branch of the defendant's cross motion which was to dismiss the appeal was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the cross motion, and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the defendant's cross motion which is to dismiss the appeal on the ground that the order appealed from, in effect, denies reargument, is denied.
BALKIN, J.P., AUSTIN, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court